Appeal by defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered May 11,1982, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant’s plea was taken some 3V2 months after the finding that he was competent to proceed, and no claim has been made that the defendant was unfit to proceed at the time of the plea or at the time sentence was imposed (People v Mitchell, 90 AD2d 854). The plea, entered at the time the People were ready for trial with all their witnesses present, was voluntary and uncoerced and entered into after adequate opportunity for discussion with counsel.
We have reviewed defendant’s other contentions and conclude that reversal is not warranted. Titone, J. P., O’Connor, Rubin and Lawrence, JJ., concur.